J-S42008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

DILEEF HASSA STRICKLAND,

                        Appellant                  No. 1897 MDA 2016


               Appeal from the PCRA Order October 17, 2016
             In the Court of Common Pleas of Lancaster County
            Criminal Division at No(s): CP-36-CR-0005342-2007

BEFORE: OLSON, J., MOULTON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OLSON, J.:                          FILED AUGUST 08, 2017

      Appellant, Dileef Hassa Strickland, appeals pro se from the October

17, 2016 order dismissing his third petition filed pursuant to the Post-

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      This Court previously set forth the factual background of this case as

follows:

      On the afternoon of May 7, 2007, Appellant, and another man,
      Michael Scott [(“Scott”)], were driving around when Appellant
      spotted Donte Hammond [(“Hammond”)] on a street corner.
      Having been robbed by Hammond previously, Appellant decided
      to confront Hammond to get his money back. Before doing so,
      he drove back to his home to retrieve a gun and then returned
      to where Hammond was previously seen.           Appellant asked
      Hammond for his money, and when Hammond indicated he did
      not have it, Appellant suggested a fist fight to settle the debt.
      As Hammond turned and walked away, Appellant started
      shooting Hammond. Hammond was shot in the back four times
      and was pronounced dead shortly after being taken to the
J-S42008-17


        hospital. [A three-year-old child] also suffered a gunshot wound
        to her forearm as a result of the shooting.

        After the shooting, Appellant and Scott fled the scene. A pursuit
        ensued, and once police managed to block the suspects’ vehicle,
        the suspects fled on foot. Police were able to apprehend Scott,
        but Appellant got away. After months of searching for Appellant,
        authorities finally apprehended him on September 20, 2007.

Commonwealth         v.    Strickland,   996 A.2d 557    (Pa.   Super.   2010)

(unpublished memorandum), at 1-2, appeal denied, 4 A.3d 1053 (Pa. 2010)

(internal alterations omitted).

        The relevant procedural history of this case is as follows. On February

12, 2009, Appellant was convicted of third-degree murder,1 aggravated

assault,2 carrying a firearm without a license,3 and recklessly endangering

another person.4 On May 22, 2009, the trial court sentenced Appellant to an

aggregate term of 21 to 42 years’ imprisonment.             On direct appeal, this

Court affirmed his judgment of sentence and our Supreme Court denied

allowance of appeal. See generally id.

        On April 4, 2011, Appellant filed a pro se PCRA petition. Counsel was

appointed and filed an amended petition. On March 6, 2012, the PCRA court

denied the petition.       This Court affirmed and our Supreme Court denied

allowance of appeal.       Commonwealth v. Strickland, 60 A.3d 585 (Pa.

1
    18 Pa.C.S.A. § 2502(c).
2
    18 Pa.C.S.A. § 2702(a)(1).
3
    18 Pa.C.S.A. § 6106(a)(1).
4
    18 Pa.C.S.A. § 2705.


                                         -2-
J-S42008-17


Super. 2012) (unpublished memorandum), appeal denied, 63 A.3d 777 (Pa.

2013). On March 21, 2013, Appellant filed a second pro se PCRA petition.

On April 24, 2013, the PCRA court dismissed the petition.            This Court

affirmed   and   our    Supreme    Court    denied    allowance     of     appeal.

Commonwealth       v.   Strickland,   100 A.3d 319   (Pa.   Super.    2014)

(unpublished memorandum), appeal denied, 99 A.3d 925 (Pa. 2014).

     On August 31, 2016, Appellant filed this, his third, pro se PCRA

petition. On September 20, 2016, the PCRA court issued notice of its intent

to dismiss the petition without an evidentiary hearing.       See Pa.R.Crim.P.

907(A). On October 17, 2016, the PCRA court dismissed the petition without

an evidentiary hearing. This timely appeal followed.5

     Appellant presents four issues for our review:

     1. Did the [PCRA] court err in denying Appellant’s third [PCRA
        petition] as untimely filed within the [newly-discovered fact]
        timeliness exception on the basis that [Appellant] has not
        provided any new facts only a newly discovered or newly
        willing source for previously known facts?

     2. Did the [PCRA] court err when it said that [Appellant’s]
        allegedly newly discovered evidence would have not altered
        the outcome of [trial] and would have been for mere
        cumulative purposes?

     3. Did the [PCRA] court err when it stated that [A]ppellant’s new
        evidence of a witness seeing Jermaine Sabb [(“Sabb”)] with a
        gun and hearing him conspire[] with Hammond to shoot
        Appellant was the same evidence Appellant testif[ied] to and
        presented in [] Scott’s letter?

5
 The PCRA court did not order Appellant to file a concise statement of errors
complained of on appeal. See Pa.R.A.P. 1925(b). Nonetheless, the PCRA
court issued an opinion on November 21, 2016.


                                      -3-
J-S42008-17



      4. Did the [PCRA] court err by not addressing if Appellant would
         or would not have the right to challenge [S]abb’s testimony
         base[d] on Appellant’s new evidence of a witness seeing
         [S]abb with a gun and hearing him conspire with Hammond
         to shoot Appellant?

Appellant’s Brief at 3.

      Although framed as four discrete issues, Appellant only challenges the

PCRA court’s determination that he failed to plead and prove the applicability

of the newly-discovered fact timeliness exception to the PCRA’s one-year

time bar. The timeliness requirement for PCRA petitions “is mandatory and

jurisdictional in nature, and the court may not ignore it in order to reach the

merits of the petition.”   Commonwealth v. Ward-Green, 141 A.3d 527,

531 (Pa. Super. 2016), appeal granted on other grounds, 2016 WL 7386799

(Pa. Dec. 21, 2016) (citation omitted). “The question of whether a petition

is timely raises a question of law. Where the petitioner raises questions of

law, our standard of review is de novo and our scope of review plenary.”

Commonwealth v. Hudson, 156 A.3d 1194, 1197 (Pa. Super. 2017)

(citation omitted).

      A PCRA petition is timely if it is “filed within one year of the date the

judgment [of sentence] becomes final.” 42 Pa.C.S.A. § 9545(b)(1).         “[A]

judgment [of sentence] becomes final at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

the review.” 42 Pa.C.S.A. § 9545(b)(3). Appellant’s judgment of sentence


                                     -4-
J-S42008-17


became final on November 24, 2010, at the expiration of the time for

seeking review by the Supreme Court of the United States. See U.S. Sup.

Ct. R. 13. Appellant’s instant petition, his third, was filed on or about August

31, 2016. Thus, the petition was patently untimely.

      An untimely PCRA petition may be considered if one of the following

three exceptions applies:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this
      Commonwealth or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown
      to the petitioner and could not have been ascertained by the
      exercise of due diligence; or

      (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.

42 Pa.C.S.A. § 9545(b)(1). If an exception applies, a PCRA petition may be

considered if it is filed “within 60 days of the date the claim could have been

presented.” 42 Pa.C.S.A. § 9545(b)(2).

      Appellant argues that he satisfied the newly-discovered fact timeliness

exception. As this Court explained:

      The newly-discovered fact exception has two components, which
      must be alleged and proved. Namely, the petitioner must
      establish that: 1) the facts upon which the claim was predicated
      were unknown and 2) could not have been ascertained by the
      exercise of due diligence. If the petitioner alleges and proves
      these two components, then the PCRA court has jurisdiction over
      the claim under this subsection.


                                      -5-
J-S42008-17



Commonwealth v. Brown, 141 A.3d 491, 500 (Pa. Super. 2016) (citation

omitted).

       Appellant contends that Rafiq Vanhook’s (“Vanhook’s”) statement,

which he attached to his PCRA petition, shows that Sabb attempted to give

Hammond a gun during the confrontation so Hammond could shoot

Appellant. In a closely related argument, Appellant contends that Vanhook’s

statement shows that Sabb had a gun during the confrontation.           This

argument fails because Vanhook’s statement is only a “newly willing source

for previously known facts.”    Ward-Green, 141 A.3d at 533 (citation

omitted).     Such a source does not qualify as a fact unknown to the

petitioner.   Commonwealth v. Brown, 111 A.3d 171, 176 (Pa. Super.

2015), appeal denied, 125 A.3d 1197 (Pa. 2015).

       At trial, Appellant testified that Hammond threated him during the

confrontation and that he turned to Sabb to get a gun.    N.T., 2/11/09, at

492-494.6     Furthermore, Scott testified that he previously stated that

Hammond threated Appellant with a gun during the confrontation.      Id. at

404.   Therefore, at the time of trial Appellant was fully aware that Sabb

attempted to give Hammond a gun during the confrontation so Hammond

could shoot Appellant (and therefore that Sabb had a gun during the

confrontation).

6
  The notes of testimony for the entire trial are consecutively numbered. We
cite to the correct date and the page number as reflected on the notes of
testimony.


                                   -6-
J-S42008-17


      Appellant nonetheless argues that Vanhook’s statement was a newly

discovered fact because he was unaware why Hammond attempted to

retrieve the gun from Sabb during the confrontation.    At trial, however,

Appellant testified that Hammond “was going to shoot me or try to shoot me

or whatever.”    N.T., 2/11/09, at 493.   Moreover, the only reasonable

explanation for Hammond attempting to retrieve a gun during the

confrontation was so he could shoot Appellant.   Accordingly, we conclude

that Appellant failed to plead and prove the applicability of the newly-

discovered fact exception to the PCRA’s one-year time bar.   As such, the

PCRA court properly dismissed Appellant’s third PCRA petition for lack of

jurisdiction.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/8/2017




                                  -7-